DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “alkali metal halide” is not supported by the original specification.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cerium-based stabilizer".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (2016/0280914).
Regarding claims 1, 4 and 7:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% polyamide, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 30 wt% glass fibers, and 0.006 wt% calcium stearate (0.3 x .02) 
Regarding claims 2-3 and 10:  Since the composition is the same as claimed it will possess the claimed tensile strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Thomas et al. teach a tearing strength of 123 MPa after 3000 hours [Table 4].
Regarding claim 5:  Thomas et al. teach a weight ratio of their component (C) to (D) of 0.2/0.035 = 5.7 [Table 2; E3].  
Regarding claim 8:  Thomas et al. teach cerium tetrahydroxide, which is known as a cerium hydroxide and as a cerium hydrate as evidenced by the instant specification [0020 of PG Publication].  
Regarding claim 9:  Since the cerium compound is the same as claimed, and disclosed in the instant specification, it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 
Regarding claim 11:  Thomas et al. teach PA 6T/66 and PA 6 [Table 2].
Regarding claim 25:  A portion of the copper iodide in Thomas et al., 0.03 wt%, can be considered the secondary heat stabilizer.  The remaining, 0.005 wt% is the halide additive.  The weight ratio of the halide additive to the stearate is 0.005/0.006 = 0.8.  The halide additive is not the second heat stabilizer since they are separate compounds.
  

Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (2016/0280914).
Regarding claims 20-22:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% polyamide, 0.5 wt% of cerium tetrahydroxide, 0.035 wt% copper iodide, 30 wt% glass fibers, and 0.006 wt% calcium stearate (0.3 x .02) [Table 2; E2].  Copper iodide is both the claimed halide additive.  The potassium iodide (KI) in E2 is the second heat stabilizer.  The weight ratio of halide additive to stearate is 0.035/0.006 = 5.8.  Thomas et al. teach cerium tetrahydroxide, which is known as a cerium hydroxide and as a cerium hydrate as evidenced by the instant specification [0020 of PG Publication].  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) as applied to claim 1 above.
Regarding claims 6 and 24:  For these claims the potassium iodide is the halide compound, Ca-stearate is the stearate with a ratio of 0.294 (0.3 x .98) to 0.006 wt% calcium stearate (0.3 x .02), or 49.  Copper iodide is the second heat stabilizer.  E2 of Thomas et al. teach 0.3 wt% [Table 2].
The ratio of 49 is very close to the ratio of just less than 45.  The amount of 0.3 wt% is very close to just greater than 350 wppm.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).


Claims 12-15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914)
Regarding claims 12:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% polyamide, 0.5 wt% of cerium tetrahydroxide and 0.035 wt% copper iodide [Table 2; E2].  Thomas et al. teach that the polyamide comprises PA 6T/66 (polyamide (A2) and PA 6 (polyamide A1) [Table 2].  Thomas et al. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 13:  Thomas et al. teach the claimed polymers [0023].
Regarding claim 14:  Since the composition is the same as claimed it will possess the claimed tensile strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Thomas et al. teach a tearing strength of 123 MPa after 3000 hours [Table 4].
Regarding claim 15:  Thomas et al. teach the claimed polymers. [0023; Examples].
Regarding claim 26:  The copper iodide in Thomas et al., 0.03 wt%, is considered the secondary heat stabilizer [Examples].

s 16-19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914)
Regarding claims 16:  Thomas et al. teach a heat-stabilized polyamide composition comprising 67 wt% polyamide, 0.5 wt% of cerium tetrahydroxide and 0.035 wt% copper iodide [Table 2; E2].  Thomas et al. teach that the polyamide comprises PA 6T/66 (polyamide (A2) and PA 6 (polyamide A1) [Table 2].  Thomas et al. teach 10 to 40 wt% of polyamide (A1) and 60 to 90 wt% of polyamide (A2) [0021].  The amount of 90 wt% is very close to the claimed amount of just greater than 90 wt%.  The amount of 10 wt% is very close to the claimed amount of just less than 10 wt%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 17:  Thomas et al. teach the claimed polymers [0023].
Regarding claim 18:  Since the composition is the same as claimed it will possess the claimed tensile strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this 
Regarding claim 19:  Thomas et al. teach polymers, which based on their monomer components possess the claimed melt temperature. [0023; Examples].
Regarding claim 27:  The copper iodide in Thomas et al., 0.03 wt%, is considered the secondary heat stabilizer [Examples].


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2016/0280914) as applied to claim 20 above.
Thomas et al. teach that the polyamide comprises PA 6T/66 (polyamide (A2) and PA 6 (polyamide A1) [Table 2].  Thomas et al. teach 10 to 40 wt% of polyamide (A1) and 60 to 90 wt% of polyamide (A2) [0021].  The amount of 90 wt% is very close to the claimed amount of just greater than 90 wt%.  The amount of 10 wt% is very close to the claimed amount of just less than 10 wt%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/783582. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
The Applicant has made the argument that the limitations “high” and “low” are definite based on the definitions in the instant specification.  This is not persuasive because the instant specification does not give specific definitions, but several different ranges.
The Applicant has made the argument that the copper iodide cannot be both the claimed second heat stabilizer and the claimed halide additive.  For claim 1, the second heat stabilizer is potassium iodide.  Aramaki et al. (2006/0142443) provides support that the skilled artisan considers potassium iodide a heat stabilizer for polyamide compositions [0059].
The Applicant has made the argument that Thomas et al. does not teach the halide additive:stearate additive weight ratio.  The Applicant errs because KI is the 
The Applicant has alleged the unexpected result of higher performance metrics at higher temperatures and longer heat age time.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Thomas et al.  
3)  In the instant examples, the results of the comparative examples are similar to the inventive examples.  
The Applicant has not responded properly to the double patenting rejection.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763